                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 5:19 CR 171
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
LANDON THOMAS WILLOUGHBY,                        )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge William H. Baughman, Jr., regarding the change of plea hearing of Landon Thomas

Willoughby, which was referred to the Magistrate Judge with the consent of the parties.

           On March 27, 2019, the government filed a 5 count Indictment, charging Defendant

Willoughby, with Conspiracy to Distribute Controlled Substances, in violation of 21:846, Attempted

Distribution of Methamphetamine, in violation of 21:841(a)(1), (b)(1)(C), and 846, Distributing

Controlled Substances by Means of the Internet, in violation of 21:841(a)(1), (b)(1)(A), (b)(1)(C),

(b)(2) and (h), Maintaining Drug-Involved Premises, in violation of 21:856(a)(1) and (2), and

Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18:

924(c)(1)(A)(i). Defendant was arraigned on April 4, 2019, and entered a plea of not guilty to counts

1 through 5 of the Indictment, before Magistrate Judge Burke. On October 2, 2019, Magistrate Judge

Baughman received Defendant Willoughby’s plea of guilty to counts 1 and 5 of the Indictment and

issued a Report and Recommendation (“R&R”), concerning whether the plea should be accepted and

a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after
it was issued.

         On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Willoughby is found to be competent to enter a plea and to understand his constitutional rights. He

is aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Landon Thomas Willoughbyis adjudged guilty to counts 1 and 5 of

the Indictment, in violation of Title 21 U.S.C. Section 846, and 18 U.S.C. Section 924(c)(1)(A)(i).

This matter was referred to the U. S. Probation Department for the completion of a pre-sentence

investigation and report. Sentencing will be on January 6, 2020, at 2:00 p.m. in Courtroom 17A,

Carl B. Stokes United States Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
October 25, 2019
